Name: Commission Regulation (EEC) No 448/85 of 21 February 1985 amending Regulation (EEC) No 2677/84 on transitional measures in readiness for the revaluation of the representative rate for the German mark on 1 January 1985
 Type: Regulation
 Subject Matter: political geography;  prices;  agricultural policy;  trade policy;  plant product;  monetary economics
 Date Published: nan

 No L 52/32 Official Journal of the European Communities 22. 2. 85 COMMISSION REGULATION (EEC) No 448/85 of 21 February 1985 amending Regulation (EEC) No 2677/84 on transitional measures in readiness for the revaluation of the representative rate for the German mark on 1 January 1985 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, 1985, the price paid to interested parties would be that valid on 30 November 1984 ; whereas this situation is not in accordance with the considerations underlying Regulation (EEC) No 2677/84 ; whereas, therefore, the provisions of Regulation (EEC) No 1569/77 should be derogated from by laying down that the price to be paid for deliveries made in January, February and after should be that valid in December 1984 increased by one or two monthly increments, converted into national currency at the representative rate in force on 1 January 1985 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Having regard to Council Regulation (EEC) No 855/84 of 31 March 1984 on the calculation and the disman ­ tlement of the monetary compensatory amounts applying to certain agricultural products ('), and in particular Article 7 thereof, Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the tempo ­ rary widening of the margins of fluctuation for the currencies of certain Member States (2), as last amended by Regulation (EEC) No 855/84, and in particular Article 6 thereof, HAS ADOPTED THIS REGULATION : Article 1 Whereas, pursuant to Article 1 (3) of Commission Regulation (EEC) No 2677/84 (3), the Federal Republic of Germany has fixed closing dates for the acceptance of cereals offered into intervention ; whereas, owing to the quantities involved, delivery was unable to take place before the beginning of 1985 ; The following subparagraph is added to Article 1 ( 1 ) (a) of Regulation (EEC) No 2677/84 : 'However, by way of derogation from the provi ­ sions of Article 3 of Regulation (EEC) No 1569/77, the price to be paid for quantities delivered after 31 December 1984 shall be equal to the interven ­ tion price valid on 31 December 1984 increased by one monthly increment for a delivery in January 1985 and two monthly increments for a delivery in February 1985 or later, these monthly increments being converted into national currency at the representative rate valid from 1 January 1985 Whereas, under the terms of Article 3 (3) of Commis ­ sion Regulation (EEC) No 1569/77 of 11 July 1977 fixing the procedures and conditions for the taking over of cereals by intervention agencies (4), as last amended by Regulation (EEC) No 2096/84 (*), the price to be paid to the seller is the price valid for the month specified as the month of delivery ; whereas, however, where delivery takes place in the course of a month during which the intervention price is lower than that of the month of offer, it is the latter price which applies ; whereas application of the said provi ­ sions would mean that, for deliveries from 1 January Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1985 . (') OJ No L 90, 1 . 4 . 1984, p. 1 . 2) OJ No L 106, 12. 5 . 1971 , p. 1 . ( 3) OJ No L 253, 21 . 9 . 1984, p . 31 . 0 OJ No L 174, 14 . 7 . 1977, p . 15 . O OJ No L 193 , 21 . 7. 1984, p . 20 . 22. 2. 85 Official Journal of the European Communities No L 52/33 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 February 1985. For the Commission Frans ANDRIESSEN Vice-President